Citation Nr: 1007445	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-23 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the degenerative intervertebral disc disease of the lower 
cervical spine, prior to January 13, 2007, and since 
September 1, 2007. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 2001 to 
August 2005.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  By way of the March 2007 rating decision, 
the RO granted service connection with an initial 10 percent 
disability rating for her degenerative intervertebral disc 
disease (IVDS) of the lower cervical spine.  During the 
pendency of the appeal, a September 2008 rating decision 
granted a temporary evaluation of 100 percent under 38 C.F.R. 
§ 4.30 based on surgical treatment necessitating 
convalescence, effective from July 13, 2007 to the end of 
August 2007.  The Veteran's 10 percent disability rating was 
returned effective September 1, 2007. 

The Veteran testified before the undersigned Veterans Law 
Judge in January 2010 at the RO.  She asserted that she had a 
lumbar spine injury that was secondary to her service-
connected degenerative IVDS of the lower cervical spine.  The 
matter has not been addressed by the agency of original 
jurisdiction.  The Board refers the issue of service 
connection for a lumbar spine disorder secondary to the 
service-connected degenerative intervertebral disc disease of 
the lower cervical spine to the RO for further development. 

At the hearing the Veteran submitted additional evidence with 
a waiver of initial RO jurisdiction.  The Board has accepted 
this additional evidence for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.800.  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  Prior to the Veteran's July 13, 2007, surgery the 
Veteran's range of motion for flexion forward was 60 degrees 
and combined range of motion was 285 degrees.  Since the 
Veteran's July 13, 2007, surgery her range of motion for 
flexion forward has been 40 degrees and combined range of 
motion is 320 degrees.  At no point during the pendency of 
the appeal was there evidence that the cervical spine 
disorder resulted in objective findings of any of the 
following: abnormal gait; abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; 
neurological symptoms; or periods of doctor-prescribed bed 
rest for incapacitating episodes.  


CONCLUSION OF LAW

A rating in excess of 10 percent for the Veteran's 
degenerative intervertebral disc disease of the lower 
cervical spine is not warranted for the period prior to 
January 13, 2007, or the period from September 1, 2007.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 
5245 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, legally adequate notice was provided to the Veteran in 
a July 2006 correspondence.  This letter detailed the 
elements of a service connection claim, described the 
evidence and information necessary to substantiate the claim, 
and set forth the respective responsibilities of VA and the 
Veteran in obtaining such.  
The Board is aware that the July 2006 letter concerned the 
Veteran's initial service connection claim, not her higher 
rating claim.  However, the current appeal arose upon the 
grant of service connection in March 2007.  The question of 
whether a further VCAA letter for such a "downstream" issue 
is required was addressed by the VA Office of General Counsel 
in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent 
opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case was required in cases 
involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and 
evidence necessary to substantiate the newly raised issue.  
Id.  Here, the requirement of a Statement of the Case was met 
in June 2008.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the RO informed the 
Veteran of the disability rating and effective dates in the 
July 2006 letter. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issue decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran VA 
examinations in March 2007 and June 2008. 

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Finally, the Veteran testified before the Board in January 
2010.   

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  

II. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. § 
4.2.  Any reasonable doubt regarding the degree of disability 
should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two should be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7.  When considering 
functional impairment caused by a service-connected disorder, 
evaluations should be based on an assessment of the lack of 
usefulness, and adjudicators should consider the effects of 
the disabilities upon the person's ordinary activity.  38 
C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath, 1 
Vet. App. at 594.  However, where an increase in the level of 
a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
Veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The March 2007 RO rating decision granted the Veteran service 
connection and an initial 10 percent disability rating for 
degenerative intervertebral disc disease of the lower 
cervical spine effective August 16, 2005.  During the 
pendency of the appeal, the Veteran was granted a temporary 
100 percent disability rating under 38 C.F.R. § 4.30 based on 
surgical treatment necessitating convalescence, effective 
July 13, 2007.  The September 2008 rating decision then 
continued the Veteran's 10 percent disability rating 
effective September 1, 2007.  She was granted her 10 percent 
disability rating under 38 C.F.R. § § 4.71a, Diagnostic Code 
5243.  

Under the current regulations, disabilities of the spine are 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine (for Diagnostic Codes 5235 to 5243, 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for 
Diseases and Injuries of the Spine are made with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Diagnostic Codes potentially 
applicable to the Veteran's claim include 5237 (cervical 
strain) and 5243 (intervertebral disc syndrome).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides that a 10 percent evaluation is in order when 
there is forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; muscle spasm, guarding, or 
localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or a vertebral body fracture with 
loss of 50 percent or more of height.  A 20 percent 
evaluation is warranted for forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; a combined range of motion of the cervical spine not 
greater than 170 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 30 percent evaluation is assigned in cases of 
forward flexion of the cervical spine of 15 degrees or less, 
or favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is in order for unfavorable ankylosis of 
the entire cervical spine.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

Also, under these codes, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the cervical spine encompasses 45 degrees of 
flexion, extension, and bilateral lateral flexion and 80 
degrees of rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees.  

IVDS is rated under Diagnostic Code 5243, which provides that 
IVDS is to be rated either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides a 10 
percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months; a 20 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months; a 40 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and a 60 percent disability rating for IVDS 
with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. Note 
(2) provides that, if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 38 C.F.R. § 4.71a.

After a careful review of the Veteran's claims file and the 
General Rating Formula, the Board finds that the Veteran is 
not entitled to more than a 10 percent evaluation for either 
the period before or after her July 2007 surgery and 
convalescent period.  In order for her cervical spine 
disability to meet the criteria for the next higher, 20 
percent, disability rating under Diagnostic Code 5237, the 
range of motion for forward flexion of her cervical spine 
must be greater than 15 degrees but not greater than 30 
degrees or a combined range of motion of the cervical spine 
not greater than 170 degrees.  At the Veteran's March 2007 VA 
examination, however, her range of motion for forward flexion 
was 60 degrees, and, at her June 2008 VA examination, her 
range of motion for forward flexion was 40 degrees.  In 
addition, at no point during the pendency of the appeal was 
the Veteran's combined range of motion not greater than 170 
degrees.  At the March 2007 VA examination her combined range 
of motion was 285 degrees (60 degrees for forward flexion, 45 
degrees for extension, lateral flexion was to 30 degrees 
bilaterally, and lateral rotation was to 60 degrees 
bilaterally).  At her June 2008 VA examination her combined 
range of motion was 320 degrees (40 degrees for forward 
flexion, 30 degrees for extension, lateral flexion was to 45 
degrees bilaterally, and lateral rotation was to 80 degrees 
bilaterally).  In addition, a June 2006 private consultation 
report stated that she had full range of motion of her neck.  
Therefore, the Board finds that, for both periods in 
question, based on the Veteran's range of motion for forward 
flexion, and her combined range of motion, her cervical spine 
disability meets the criteria for her current 10 percent 
disability rating, and but does not meet the criteria for a 
higher rating of 20 percent.  

A 20 percent disability rating is also warranted when there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A careful review of 
the Veteran's VA examination, private examinations, and 
private treatment notes showed no evidence of muscle spasm or 
guarding.  At the March 2007 VA examination it was 
specifically noted that she ambulated without a limp and 
managed stairs without difficulty.  At the June 2008 VA 
examination it was noted that there was tenderness at C6 
level with paraspinus; however, there was no effusion, 
erythematous changes, muscle atrophy, or muscle spasm.  The 
Veteran does not have muscle spasm or guarding to warrant a 
20 percent disability rating, and her range of motion does 
not meet the criteria for a 20 percent disability rating.  An 
initial rating in excess of 10 percent is not warranted. 

The Veteran's cervical spine disorder may also be rated under 
Diagnostic Code 5243 for IVDS.  In order for the neck 
disorder to warrant a 20 percent disability rating under this 
code, there must be evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  At the March 2007 VA 
examination it was noted that she had no totally 
incapacitating episodes over the past year.  The June 2008 VA 
examination reported indicated that besides the six weeks of 
incapacitation due to surgery there were no further episodes 
of incapacitation since surgery.  With the exception of the 
period of the Veteran's temporary 100 percent disability 
rating, the Board finds that though the Veteran has flare-ups 
with activity, and occasionally on a weekly basis, there is 
no evidence of record to support a finding that her flare-ups 
were incapacitating. 

The Veteran submitted a list of dates where she took sick 
leave because of doctor appointments or pain.  This list 
specifically did not include annual leave taken for the same 
reasons.  The Board finds that while the list of dates is 
extensive it does not meet the requirements under Note (1) to 
Diagnostic Code 5243.  For purposes of ratings under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  There is no evidence that these 
dates were associated with prescribed bed rest nor is there 
evidence that these were incapacitating episodes.  The Board 
finds that a higher initial rating under Diagnostic Code 5243 
is not warranted. 

In addition, the Board notes that the Notes following the 
General Rating Formula for Diseases and Injuries of the Spine 
provide further guidance in rating diseases or injuries of 
the spine.  Note (1) provides that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be rated separately under 
an appropriate diagnostic code.  

Here, the Veteran testified that the pain radiated from her 
cervical spine to her shoulders.  She also reported that when 
she turned her neck she received a shock up to her face.  The 
Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  A layperson is not 
considered capable of opining, however sincerely, in regard 
to causation of a disability.  Routen v. Brown, 10 Vet. App. 
183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 
(Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998). 

After a careful review of the medical evidence, the Board 
finds that the preponderance of the evidence is against a 
separate rating for neurological symptoms associated with the 
degenerative IVDS of the lower cervical spine.  While it was 
noted in a June 2006 private consultation, that the Veteran 
reported shooting pain between the shoulder blades and that 
she was prescribed physiotherapy for electrical stimulation, 
TENS, heat, massage, and ultrasound, the Board finds it 
pertinent that upon the March 2007 VA examination, there was 
no evidence of sensory or motor deficit.  At her June 2008 VA 
examination she stated that pain radiated to her shoulders 
and not down her arms.  She also stated that after her July 
2007 discectomy the tingling sensation in her hands improved.  
A neurological examination revealed that the sensations of 
the upper extremities were normal bilaterally, there was no 
muscle atrophy or weakness, and reflexes were normal.  The VA 
examiner stated that there was no evidence of cervical 
radiculopathy.  In May 2007 the Veteran had a private MRI 
that was reportedly normal.  A private May 2009 neurological 
consult stated that the Veteran reported lighting like shock 
to her face when she moved her neck and that she had 
parathesias limited to the legs.  Extensive workup, however, 
was negative.  While the Veteran states that she has 
neurological symptoms secondary to her cervical spine there 
is no medical evidence to support her assertions.  Therefore, 
a separate rating is not warranted. 

The Board notes that VA must consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of range of motion.  DeLuca, supra.  
While the Veteran's VA examinations and private consultations 
revealed slight discomfort, fatigability, and pain, there was 
no medical evidence showing a higher limitation of motion as 
a result.  The Board finds that the currently assigned 10 
percent rating for the degenerative IVDS of the lower 
cervical spine already contemplates any pain on limitation of 
motion and does not warrant an additional rating under 
DeLuca.   

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the Veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  The Veteran asserted that 
she couldn't go into her field of study and that she had to 
take excessive leave time from work because of her 
degenerative IVDS of the cervical spine.  While it was noted 
in the June 2008 VA examination that the Veteran could not be 
a Park Ranger because of the physical demands, it is clear 
that she could be employed in more sedentary employment.  At 
her current accounting job she could perform her job of 
typing and her office duties with only the need for 
stretching after sitting for 1 1/2 hours.  The VA examiner 
stated that her cervical spine condition was not limiting her 
sedentary employment.  Accordingly, the Board finds that 
because there is no evidence of a marked interference with 
employment or frequent periods of hospitalization which would 
render impractical the application of the regular rating 
schedule, the criteria for extraschedular rating does not 
apply.  

In sum, the Board finds that an initial rating in excess of 
10 percent is not warranted for either the period prior to 
her surgery and period of temporary total rating for 
convalescence, or after the period thereafter.  Prior to her 
surgery her range of motion for forward flexion was 60 
degrees and combined range of motion was 285 degrees.  After 
the Veteran's surgery, her range of motion for forward 
flexion was 40 degrees and combined range of motion was 320 
degrees.  At no point was there objective evidence of 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The Veteran's 
cervical spine disorder has also not been shown to have 
resulted in objectively observed neurological symptoms or 
doctor-prescribed periods of bed rest for incapacitating 
episodes.  Accordingly, a rating in excess of 10 percent is 
not warranted for the entire appeal period. 



ORDER

An initial rating in excess of 10 percent for the 
degenerative intervetebral disc disease of the lower cervical 
spine is denied for both the period prior to July 13, 2007, 
and the period from September 1, 2007. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


